NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final amendment filed on 04 January 2022 has been entered. No claims have been amended. Claims 10-20 and 27 have been previously cancelled. No claims have been added. Claims 1-9, 21-26, and 28-30 are still pending in this application, with claims 1 and 8 being independent.

Terminal Disclaimer
The terminal disclaimer filed on 04 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,724,718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 21-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a bracket assembly comprising: an engagement element secured to a retrofit housing; and a bracket comprising: a planar portion lying in a first plane and having a circular segment 
The closest prior art of record: Feit et al. (US 2015/0338071 A1), Liu et al. (US 9,958,120 B2), Bailey (US 2016/0348860 A1), and Araki (US 2016/0320007 A1) teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “...the engagement element is secured to the retrofit housing through the opening, and the retrofit housing and the bracket are rotatable relative to one another...” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record. 
Claims 2-7 and 21-25 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 8, the prior art of record does not teach, or merely suggest, a bracket comprising: a planar portion lying in a first plane and having a circular segment and first and second linear segments, the first and second linear segments each being aligned along a singular bracket axis, distal ends of the first and second linear segments defining opposing ends of the planar portion, the circular segment being centered on the singular bracket axis and having an exterior perimeter and an interior perimeter, the interior perimeter being defined by an opening, the first and second linear segments each intersecting and extending outwardly from the exterior perimeter; and an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another.
The closest prior art of record: Feit et al. (US 2015/0338071 A1), Liu et al. (US 9,958,120 B2), Bailey (US 2016/0348860 A1), and Araki (US 2016/0320007 A1) teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “...an engagement element secured to a retrofit housing through the opening such that the retrofit housing and the bracket are rotatable relative to one another...” as recited in combination with all of the limitations of claim 8. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record. 
Claims 9, 26, and 28-30 are allowed as they depend upon and further limit allowed claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 







/COLIN J CATTANACH/Examiner, Art Unit 2875